DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich on July 13, 2022.
	The application has been amended as follows: 
Claim 12, line 5, “the lower fixing element” has been deleted and replaced with -- the lower fixing elements --.
Claim 12, line 6, “the lower counterpart” has been deleted and replaced with -- the lower counter parts --.
Claim 12, line 6, “the receiving part of the lower fixing element” has been deleted and replaced with -- the receiving parts of the lower fixing elements --.
Claim 12, line 7, “the adjustment mechanism” has been deleted and replaced with -- the adjustment mechanisms --.
Claim 12, line 8, “the receiving part” has been deleted and replaced with -- the receiving parts --.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: the independent method claim 9 and dependent claims 11-14 have previously been indicated as allowable. The prior art of record fails to disclose or render obvious all of the limitations of claim 9 including upper fixing elements, lower fixing elements, receiving parts, and the method of connecting the landing door unit to the upper fixing elements before turning the lower part of the landing door unit toward the shaft and connecting the receiving parts to the lower fixing elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654